262 S.C. 430 (1974)
205 S.E.2d 174
Forest J. WIBLEN, Jr., Respondent,
v.
J.M. LONG, Sr., Appellant.
19819
Supreme Court of South Carolina.
May 7, 1974.
Messrs. Daniel R. McLeod, Atty. Gen., Joseph C. Coleman, Deputy Atty. Gen., and Marvin C. Jones, Staff Atty., of Columbia, for Appellant.
*431 Messrs. Jenrette & Wheless, of North Myrtle Beach, for Respondent.
May 7, 1974.
Per Curiam:
This is an appeal from a Writ of Mandamus issued by the Civil and Criminal Court of Horry County and directed to the Recorder of the City of Myrtle Beach, South Carolina. It is well settled in this jurisdiction that mandamus is the highest judicial writ known to the law and is issued only to enforce a clear legal right requiring the performance of only ministerial duties; and that an applicant for mandamus, to be entitled thereto, must show a duty upon respondent to perform the act, that the duty is ministerial in character, that the applicant has a specific right for which discharge of the duty is necessary, and that he has no other remedy. See cases collected in West's South Carolina Digest, Mandamus, Key Nos. 1, 10 and 12.
Under these well settled principles of law it is clear that the Writ of Mandamus herein was erroneously issued and the judgment below is, accordingly,
Reversed.